


PROMISSORY NOTE




$__________

_________, 2018




FOR VALUE RECEIVED, the undersigned, HOLLY BROTHERS PICTURES, INC. (herein
called the “Company”), a corporation organized and existing under the laws of
the State of Nevada, with its principal place of business at 8221 E. Washington
Street, Chagrin Falls, OH 44023, hereby promises to pay to the order of
_____________, (the “Lenders”), at such place as the Lenders may from time to
time designate in writing, the sum of the principal sum of ________________
DOLLARS, on or before July 31, 2018 (the “Maturity Date”), with interest on the
unpaid balance thereof at the rate of ten percent (10%) per annum from the date
hereof, payable on the Maturity Date, until this Note has been paid in full.
 Payments of principal of and interest on this Note are to be made in lawful
money of the United States of America.




SECTION 1.

PAYMENTS.




Section 1.1.

Payment on Maturity.  On the Maturity Date, the Company will pay the then
outstanding principal amount of this Note together with any accrued and unpaid
interest thereon.




Section 1.2.

Optional Prepayments.  The Company may, at its option, upon notice as provided
below, prepay at any time all, or from time to time any part of, this Note, at
100% of the principal amount so prepaid, together with accrued and unpaid
interest thereon but without any premium.




SECTION 2.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.




The Company represents and warrants to the Lenders that:




Section 2.1.

Organization; Power and Authority.  The Company is a corporation duly organized
validly existing and in good standing under the laws of its jurisdiction of
incorporation, and is duly qualified as a foreign corporation and is in good
standing in each jurisdiction in which such qualification is required by law,
other than those jurisdictions as to which the failure to be so qualified or in
good standing could not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the Company.  The Company has the
corporate power and authority to own or hold under lease the properties it owns
or holds under lease, to transact the business it transacts, to execute and
deliver this Note and to perform the provisions of this Note.




Section 2.2.

Authorization, Etc.  This Note has been duly authorized by all necessary
corporate action on the part of the Company, and this Note constitutes the
legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by (a) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(b) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).











--------------------------------------------------------------------------------




Section 2.3.

Compliance with Laws, Other Instruments, Etc.  The execution, delivery and
performance by the Company of this Note will not (a) contravene, result in any
breach of, or constitute a default under, or result in the creation of any lien
in respect of any property of the Company under (1) its corporate charter or
by-laws, or (2) any indenture, mortgage, deed of trust, loan, purchase or credit
agreement, lease or any other material agreement or instrument to which the
Company is bound or by which the Company or any of its properties may be bound
or affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or governmental authority applicable to the Company or (c) violate
any provision of any statute or other rule or regulation of any governmental
authority applicable to the Company.




SECTION 3.

COVENANTS.




The Company covenants that so long as this Note is outstanding:




Section 3.1.

Compliance with Law.  The Company will, and will cause each of its subsidiaries
to, comply with all laws, ordinances or governmental rules or regulations to
which each of them is subject, including, without limitation, environmental
laws, and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non-compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations could not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on (a) the
business, operations, affairs, financial condition, assets or properties of the
Company and its subsidiaries taken as a whole, (b) the ability of the Company to
perform its obligations hereunder or (c) the validity or enforceability of this
Note (a “Material Adverse Effect”).




Section 3.2.

Corporate Existence, Etc.  The Company will at all times preserve and keep in
full force and effect its corporate existence.  The Company will at all times
preserve and keep in full force and effect the corporate existence of each of
its subsidiaries (unless merged into the Company or a subsidiary) and all rights
and franchises of the Company and its subsidiaries unless, in the good faith
judgment of the Company, the termination of or failure to preserve and keep in
full force and effect such corporate existence, right or franchise could not,
individually or in the aggregate, have a Material Adverse Effect.




SECTION 4.

EVENT OF DEFAULT.




An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:




(a)

the Company defaults in the payment of (i) any principal on this Note when the
same becomes due and payable, whether at maturity or at a date fixed for
prepayment or otherwise, or (ii) any interest on this Note for more than five
days after the same becomes due and payable; or




(b)

the Company defaults in the performance of or compliance with any term contained
in Section 3; or








2




--------------------------------------------------------------------------------




(c)

the Company (1) is generally not paying, or admits in writing its inability to
pay, its debts as they become due, (2) files, or consents by answer or otherwise
to the filing against it of, a petition for relief or reorganization or
arrangement or any other petition in bankruptcy, seeking to adjudicate it as a
bankrupt or insolvent, for liquidation or to take advantage of any bankruptcy,
insolvency, reorganization, moratorium or other similar law of any jurisdiction,
(3) makes a general assignment for the benefit of its creditors, (4) consents to
the appointment of a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property or (5) takes corporate action for the purpose of any of the foregoing;
or




(d)

a court or governmental authority of competent jurisdiction enters an order
appointing, without consent by the Company, a custodian, receiver, trustee or
other officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of the Company, or any such petition shall be filed against the
Company and such petition shall not be dismissed within 60 days.




SECTION 5.

REMEDIES ON DEFAULT, ETC.




Section 5.1.

Acceleration.  (a) If an Event of Default with respect to the Company described
in paragraph (c) or (d) of Section 4 (other than an Event of Default described
in clause (1) of paragraph (c) or described in clause (5) of paragraph (c) by
virtue of the fact that such clause encompasses clause (1) of paragraph (c)) has
occurred this Note then shall automatically become immediately due and payable.




(b)

If any other Event of Default has occurred and is continuing or if any Event of
Default described in clause (a) of Section 5.1 has occurred and is continuing,
the Lenders may, at any time at its option, by notice to the Company, declare
this Note to be immediately due and payable.




Upon this Note becoming due and payable under this Section 5.1, whether
automatically or by declaration, this Note will forthwith mature and the entire
unpaid principal amount of this Note, plus all accrued and unpaid interest,
shall all be immediately due and payable, in each and every case without
presentment, demand, protest or further notice, all of which are hereby waived.




Section 5.2.

Rescission.  At any time after this Note has been declared due and payable
pursuant to clause (b) of Section 5.1, the Lenders, by written notice to the
Company, may rescind and annul any such declaration and its consequences.




SECTION 6.

USE OF PROCEEDS.




Section 6.1.

Use of Proceeds.  The Lenders acknowledge that the sole use of proceeds from
this Note shall be to repurchase and retire 2,661,172 shares of Company common
stock.








3




--------------------------------------------------------------------------------




SECTION 7.

AMENDMENT AND WAIVER.




This Note may be amended, and the observance of any term hereof may be waived
(either retroactively or prospectively), with (and only with) the written
consent of the Company and the Lenders.  Any amendment or waiver consented to as
provided in this Section 7 is binding upon the Lenders, each subsequent holder
of this Note and upon the Company without regard to whether this Note has been
marked to indicate such amendment or waiver.  No such amendment or waiver will
extend to or affect any obligation, covenant, agreement or Event of Default not
expressly amended or waived or impair any right consequent thereon.  No course
of dealing between the Company and the Lenders nor any delay in exercising any
rights hereunder shall operate as a waiver of any rights of the Lenders.  As
used herein, the term “this Note” and references hereto shall mean this
Promissory Note as it may from time to time be amended or supplemented.




SECTION 8.

NOTICES.




All notices and communications provided for hereunder shall be in writing and
sent (a) by telefacsimile if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), (b)
by registered or certified mail with return receipt requested (postage prepaid),
(c) by a recognized overnight delivery service (charges prepaid) or (d) by hand
delivery.  Any such notice must be sent:




(1)

if to the Lenders, to their addresses in the books and records of the Company,
or at such other address as the Lenders shall have specified to the Company in
writing,




(2)

if to any subsequent holder of this Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or




(3)

if to the Company, to the Company at its address set forth at the beginning
hereof to the attention of the President, or at such other address as the
Company shall have specified to the Lenders in writing.




Notices under this Section 8 will be deemed given only when actually received.




SECTION 9.

MISCELLANEOUS.




Section 9.1.

Successors and Assigns.  All covenants and other agreements contained in this
Note by or on behalf of any of the parties hereto bind and inure to the benefit
of their respective successors and assigns,  whether so expressed or not.
Notwithstanding the foregoing, this Note may only be enforced by the Lenders,
and may not be transferred, sold, or assigned. Any attempted transfer, sale, or
assignment by the Lenders shall be null and void.




Section 9.2.

Expenses.  The Company agrees to pay or reimburse the Lenders on demand for and
save the Lenders harmless against any and all losses, liabilities, costs and
expenses, including attorneys’ fees and expenses, incurred by the Lenders in
connection with the enforcement or preservation of any of the Lenders’ rights
and remedies under this Note including, without limitation, the collection of
this Note.





4




--------------------------------------------------------------------------------




Section 9.3.

Survival of Representations and Warranties; Entire Agreement.  All
representations and warranties contained herein shall survive the execution and
delivery of this Note, the transfer by the Lenders of this Note or any portion
hereof or interest herein and the payment of this Note, and may be relied upon
by any subsequent holder of this Note, regardless of any investigation made at
any time by or on behalf of the Lenders or any subsequent holder of this Note.
 This Note embodies the entire agreement and understanding between the Company
and the Lenders and supersedes all prior agreements and understandings relating
to the subject matter hereof.




Section 9.4.

Severability.  Any provision of this Note that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.




Section 9.4.

Construction.  Each covenant contained in this Note shall be construed (absent
express provision to the contrary) as being independent of each other covenant
contained herein, so that compliance with any one covenant shall not (absent
such an express contrary provision) be deemed to excuse compliance with any
other covenant.  Where any provision in this Note refers to action to be taken
by any person, or which such person is prohibited from taking, such provision
shall be applicable whether such action is taken directly or indirectly by such
person.




Section 9.5.

Governing Law.  This Note shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by, the law of Nevada excluding
choice-of-law principles of the law of such jurisdiction that would require the
application of the laws of any other jurisdiction.




HOLLY BROTHERS PICTURES, INC.










By: ______________________________




Name: ____________________________




Title:______________________________






































5


